Exhibit 3.7 Principles of Corporate Governance Of NetReit. We believe that good corporate governance results from sound processes that ensure that our directors are well supported by accurate and timely information, sufficient time and resources and unrestricted access to management. The business judgment of the Board must be exercised independently and in the long-term interests of our shareholders. We also believe that ethics and integrity cannot be legislated or mandated by directive or policy. So while we adopt these Principles of Corporate Governance, we reaffirm our belief that the ethical character, integrity and values of our directors and senior management remain the most important safeguards of corporate governance at NetReit. 1.Duties and Responsibilities of the Company and the Board of Directors Responsibilities of the Board All directors are elected annually by the shareholders as their representatives in providing oversight of the companies operations. The directors select, oversee and monitor the performance of the senior management, which is charged with the day-to- day conduct of the company. The fundamental responsibility of the directors is to exercise their business judgment on matters of critical and long term significance to the company in furtherance of what they reasonably believe to be in the best interest of the company, and therefore its shareholders. Board Meetings. Directors are expected to attend Board meeting and meeting of the committees on which they serve, to spend the time needed and to meet as frequently as necessary to properly discharge their responsibilities. Meetings should include presentations by management and when appropriate, outside advisors or consultants, as well as sufficient time for full and open discussion. Written Materials. Presentation materials that are important to the Board's understanding of the agenda items to be discussed at a Board or Committee meeting should be distributed to the directors sufficiently in advance of the meeting to allow the directors the opportunity to prepare. Directors are expected to review these materials thoroughly in advance of the meeting. Agenda for Board Meetings. The Chairman of the Board, in consultation with the CEO if filled by different people) will set the agenda for Board meetings with the understanding that certain items necessary for appropriate Board oversight will be brought to the Board periodically for review, discussion and decision-making. The Presiding Director will review the agenda for each Board meeting in advance of the meeting and may request changes as he or she deems appropriate in order to ensure that the interests and requirements of the non-employee directors are appropriately addressed. Any director may request that an item be included on any meeting agenda. Executive Sessions of Non-Employee Directors. The non- employee directors may meet in regular executive sessions without any members of management present. The Presiding Director will chair these executive sessions. In addition, the Chairman and Chief Executive officer will hold private meetings with the non-employee directors, on a regular basis. 2 Presiding Director. On an annual basis, the non-employee directors will select a non-employee member of the Board to serve as Presiding Director. The Presiding Director will chair executive sessions of the Board when the non-employee directors meet without the Chairman and Chief Executive officer present. The Presiding Director will perform such other functions as the Board may direct, including, acting as an intermediary between the non-employee directors and management when special circumstances exist or communication out of the ordinary course is necessary, participating in the performance evaluation of the Chief Executive officer and reviewing the schedule of Board and Committee meetings and the agendas for Board meetings. Conflict v of Interest. Every employee and director has a duty to avoid business, financial or other direct or indirect interests or relationships which conflict with the interests of the Company or which may affect his or her loyalty to the Company. Each director must deal at arm's length with the Company and should disclose to the Chairman or Presiding Director any conflict or any appearance of a conflict of interest. Any activity which even appears to present such a conflict must be avoided or terminated, unless after appropriate disclosure and discussion, it is determined that the activity is not harmful to the Company or otherwise improper. Other Board Seats. A director should engage in discussion with the Chairman prior to accepting an invitation to serve on an additional public company board. 3 2.Director Qualifications 1. Independence.The monitoring of performance of senior management by the Board is more effective when the Board is significantly influenced by independent Directors. Having independent directors increases the quality of Board oversight and lessens the possibility of damaging conflicts of interest. It is our goal that at least two-thirds of our directors should be "independent," without the appearance of any conflict in serving as a director. To be considered independent, the Board must determine that a director does not have any direct or indirect material relationship with the Company (other than in his or her capacity as a director). In order to adequately assess and ensure that at least two-thirds of the Company's Directors qualify as "independent," the Board will undertake an annual review of the independence of all Directors. For purposes of these guidelines, the Company realizes that it is not possible to anticipate, or to explicitly provide for, all circumstances that might bear on the materiality of a Director's relationship with the Company. Accordingly, it is the policy of the Board that, when making independence determinations, the Board will broadly consider all facts and circumstances. The Board recognizes that Directors' independence may be jeopardized if director compensation and perquisites exceed customary levels, if the Company makes substantial charitable contributions to organizations with which a Director is affiliated, or if the Company enters into consulting contracts with (or provides other indirect forms of compensation to a Director or an organization with which the Director is affiliated, therefore such actions will be discouraged. The Board will critically evaluate each of these matters when determining the form and amount of director compensation, and the independence of a Director. Term Limits. We do not believe that our directors should be subject to term limits. Due to the complexity of the businesses of the Company, we value the increasing insight which a director is able to develop over a period of time. We believe that a lengthy tenure on our Board provides an increasing contribution to the Board and is therefore in the interests of our shareholders.
